 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                   No. 2:17-cv-01319-MCE-EFB
12                      Plaintiff,
13           v.                                        ORDER
14    ANIL PATEL, in individual and
      representative capacity as trustee of the
15    Patel Family Trust; PARVATI PATEL, in
      individual and representative capacity as
16    trustee of the Patel Family Trust; and
      DOES 1-10,
17
                        Defendants.
18

19

20          Plaintiff’s motion for entry of default judgment was submitted for decision without oral

21   argument by the magistrate judge on August 22, 2019. The matter was referred to a United States

22   Magistrate Judge pursuant to Local Rule 302(c)(19) and 28 U.S.C. § 636(b)(1).

23          On February 4, 2020, the magistrate judge filed findings and recommendations herein

24   which contained notice to the parties that any objections to the findings and recommendations

25   were to be filed within fourteen days. No objections were filed.

26          The court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

28   ORDERED that:
                                                      1
 1          1. The Findings and Recommendations filed February 4, 2020, are adopted in full.

 2          2. Plaintiff’s motion for default judgment (ECF No. 18) is granted.

 3          3. Plaintiff is awarded statutory damages in the amount of $4,000.

 4          4. Plaintiff is granted an injunction requiring defendants to provide an accessible parking

 5   space, access path, and guest room in compliance with the Americans with Disabilities Act

 6   Accessibility Guidelines.

 7          5. Plaintiff is awarded attorneys’ fees and costs in the amount of $3,360.

 8          6. The Clerk is directed to close the case.

 9          IT IS SO ORDERED.

10   Dated: March 10, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
